Title: To George Washington from Major Henry Lee, Jr., 15 June 1780
From: Lee, Henry Jr.
To: Washington, George



sir.
Livingston farm Thursday morng [15 June 1780]

The enemy remain in peace in their old position—Should any appearance of motion take place I will dispatch a dragoon with the intelligence.
The post I am now at in charge of a subaltern & party was in peril last night from the desertion of the troops—Two left us out of fifteen. I very much apprehend disagreeable consequences from this spirit of infidelity. Pity it is that a corps of faithful troops could not be ever kept on the advanced post. I have the honor to be most affy Your Excelys Obt sert

Henry Lee Junr

